UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 23, 2012 UNITED STATES OIL AND GAS CORP (Exact Name of Registrant as Specified in Charter) Delaware 000-53971 26-0231090 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11782 Jollyville Road, Suite 211B Austin, Texas 78759 (Address of Principal Executive Offices) (512) 464-1225 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14.a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into Material Definitive Agreement On February 23, 2012, United States Oil and Gas Corp (the “Company”) amended its Promissory Note (the “Note”) with an outstanding principal amount of $650,000 dated April 9, 2009, issued to J.B. Trentelman. The Company agreed to pay Mr. Trentelman all principal and outstanding interest due under the Note at June 30, 2012, rather than on December 31, 2011. Interest on the Note will remain 8% until it matures. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 23, 2012 UNITED STATES OIL AND GAS CORP By: /S/Alex Tawse Name: Alex Tawse Its: Chief Executive Officer
